Citation Nr: 0333925	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability as secondary to residuals of shrapnel fragment 
wounds of both legs.  

2.  Entitlement to service connection for soft tissue 
sarcoma, chloracne, and porphyria cutanea including as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




REMAND

On July 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the facilities named on the 
June 2003 releases of information and 
request the medical records indicated.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an Agent 
Orange examination by an appropriate 
medical specialist to determine the 
nature, extent and etiology of any soft 
tissue sarcoma, chloracne, and porphyria 
cutanea tarda which may be present.  The 
claims file and a separate copy of this 
development memorandum must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination(s).  The medical specialist 
must be requested to annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies should 
be conducted.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that the veteran's soft tissue 
sarcoma, chloracne, and porphyria cutanea 
tarda, if present, is/are related to any 
incident of active service including 
exposure to herbicides while in Vietnam.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed.  

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to have a special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist for 
the purpose of ascertaining whether any 
bilateral knee disorder(s) found present 
is/are secondary to his service-connected 
shell fragment wound residuals of both 
legs, skull and base of neck.  The claims 
file must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated medical studies must be 
conducted.

The medical specialist must be requested 
to express an opinion as to whether any 
knee disorder(s) found on examination 
is/are secondary to the service-connected 
shell fragment wound residuals of both 
legs, skull and base of neck.  If no 
direct relationship is determined to 
exist, the examiner must express an 
opinion as to whether the service-
connected shell fragment wound residuals 
of both legs, skull and base of neck 
aggravates any knee disorder(s) found on 
examination.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any knee 
disorder(s) found on examination;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
shell fragment wound residuals of both 
legs, skull and base of neck, based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any knee disorder(s) found on 
examination is/are proximately due to the 
service-connected shell fragment wound 
residuals of both legs, skull and base of 
neck.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





